Case 2:18-ml-02814-AB-FFM Document 199-19 Filed 02/26/19 Page 1 of 5 Page ID
                                 #:6465




                EXHIBIT 33
                                                                                                   EXHIBIT 33-1
                Case 2:18-ml-02814-AB-FFM Document 199-19 Filed 02/26/19 Page 2 of 5 Page ID
                                                 #:6466

                  From:             Waldman, Allyson
                                   (A.A. )</o=ford/ou=ford na 1/cn=recipients/cn=awald man>
                  Date:            Thu Mar 20 2014 17:17:18 EDT
                  To:               Chong, Keith (K.B.)
                                   </o=ford/ou=fordna 1/cn=recipients/cn=kchong>; Miller, Thomas
                                   (T.E.) </o=ford/ou=fordna1 /cn=recipients/cn=tmiller7>
                  Cc:               Blank
                  Bee:              Blank
                  Subject:          FW: DPS6 Getrag Status Update
                  Attachments:

                  FYI (I know you are aware, but thought I should pass on).

                  -----Original Message-----
                  From: Myers, Bryan (Bryan D.)
                  Sent: Thursday, March 20, 2014 5:03 PM
                  To: Waldman, Allyson (A.A.)
                  Subject: Fw: DPS6 Getrag Status Update

                  Please make sure that the team is aware of this so that the expectation is
                  adequately communicated to Getrag.

                  Thanks

                  Bryan

                  ----- Original Message-----
                  From: Watters, Lyle (L.A.)
                  Sent: Thu Mar 20 16:06:16 2014
                  To: Myers, Bryan (Bryan D.)
                  Subject: RE: DPS6 Getrag Status Update

                  Thanks, Bryan. We all know what should happen, but unless the issue is
                  addressed directly, Ford will absorb 25% by default I believe



                  Lyle
                  ------ Original Message------

                  From: Myers, Bryan (Bryan D.)
                  Sent: Thursday, March 20, 2014 at 8:29 PM
                  To: Watters. Lyle (L.A.)
                  Subject: DPS6 Getrag Status Update

                  Lyle,

                  See below following our conversation on DPS6 reimbursement.



                  Thanks


                  Bryan




Produced Subject to a Confidential Protective Order                                                     VGS21355122
                                                                                                  EXHIBIT 33-2
                Case 2:18-ml-02814-AB-FFM Document 199-19 Filed 02/26/19 Page 3 of 5 Page ID
                                                 #:6467



                  -----Original Message-----
                  From: Waldman, Allyson (A.A.)
                  Sent: Thursday, March 20, 2014 2:55 PM
                  To: Myers, Bryan (Bryan D.)
                  Subject: FW: DPS6 Getrag Status Update

                  Hi Bryan,

                  Email below from Tom miller addresses Lyle's concern on whether or not we
                  should "gross-up" the ask to Getrag on the DPS6. Our position is that since
                  the cause of the failure is design, and Getrag 100% owns the design, the$ we
                  receive will all stay with Ford. If it is determined that a manufacturing
                  "issue" caused the problem, then we would need to share. No one believes that
                  is the case.

                  As an FYI, Getrag owns 100% of Bari, so no GFT "tail" there.

                  Allyson

                  -----Original Message-----
                  From: Chong, Keith (K.B.)
                  Sent: Thursday, March 20, 2014 9:41 AM
                  To: Waldman, Allyson (A.A.)
                  Subject: FW: DPS6 Getrag Status Update

                  Allyson,
                  Per our discussion. Alan Draper had the same question for Tom. See below
                  Tom's response, which is consistent with what I told you.

                  Keith B. Chong
                  E-mail: kchong@ford.com
                  Phone: 313-845-0656
                  -----Original Message-----
                  From: Miller, Thomas (T.E.)
                  Sent: Thursday, March 20, 2014 9:40 AM
                  To: Chong, Keith (K.B.)
                  Subject: FW: DPS6 Getrag Status Update

                  As discussed.

                  Tom Miller.
                  Senior Purchasing Manager, Global PTI Purchasing 1-313-390-5352; Mobile
                  1-313-414-7186;


                  -----Original Message-----
                  From: Miller, Thomas (T.E.)
                  Sent: Thursday, March 20, 2014 9:18 AM
                  To: Draper, Alan (A.E.)
                  Subject: RE: DPS6 Getrag Status Update

                  Alan,
                  Ford's 25% ownership stake in lrapuato was discussed over the course of
                  several meetings last December. There was recognition that although Ford does




Produced Subject to a Confidential Protective Order                                                    VGS21355123
                                                                                                   EXHIBIT 33-3
                Case 2:18-ml-02814-AB-FFM Document 199-19 Filed 02/26/19 Page 4 of 5 Page ID
                                                 #:6468

                  have the imputed stake in lrapuato, our involvement is one focused only on
                  manufacturing of the DPS6, not the design. Getrag, the parent, owns the
                  design and Ford is not allowed to even have the component drawings for the
                  DPS6.

                  As Ford believe strongly this is a design failure, Getrag should reimburse
                  Ford for 100%.

                  The reality of the settlement may reflect something different, but we need to
                  be clear where the responsibility for the concern lies.

                  As far as Barb's other concerns regarding Project Satellite, these linkages
                  were also discussed at the same time. Kevin Reynolds and I are staying tied
                  together as we recognize that a settlement on DPS6 may pull in other areas of
                  the overall GFT relationship.

                  Tom Miller,
                  Senior Purchasing Manager, Global PTI Purchasing 1-313-390-5352; Mobile
                  1-313-414-7186;

                  -----Original Message-----
                  From: Draper, Alan (A.E.)
                  Sent: Thursday, March 20, 2014 8:45 AM
                  To: Miller, Thomas (T.E.)
                  Subject: FW: DPS6 Getrag Status Update

                  Tom, Let's discuss the implications of this on costs to Ford. Many Thanks.


                  Regards,
                  Alan Draper
                  Director Global Powertrain Installations Purchasing adraper@ford.com
                  Mail-Drop; GB 15-1 C-A01-A External Dial:+ 44 1268 405191 Internal Dial;
                  8738-5191
                  Mobile: + 49(0)162 216 6011 internal :8719-6011 One Ford




                  -----Original Message-----
                  From: Turner, Amanda (A.)
                  Sent: Donnerstag, 20. Marz 2014 13:42
                  To: Draper, Alan (A.E.)
                  Subject: RE: DPS6 Getrag Status Update

                  As discussed, GFT own 50% of Getrag Americas which includes lrapuato plant (ie
                  Ford own 25%).



                  Regards,
                  Amanda Turner

                  Ford Motor Company Limited
                  Senior Purchasing Manager




Produced Subject to a Confidential Protective Order                                                     VGS21355124
                                                                                                   EXHIBIT 33-4
                Case 2:18-ml-02814-AB-FFM Document 199-19 Filed 02/26/19 Page 5 of 5 Page ID
                                                 #:6469

                  Purchased Engines and Transmissions
                  +44-1268-405168 I internal 8-7385168
                  aturner5@ford.com I GB 15/1 B-F01

                  "The information herein is FORD PROPRIETARY information and may include FORD
                  CONFIDENTIAL information as defined in Ford's Global Information Standard II.
                  Reproduction of this document, disclosure of the information, and use for any
                  purpose other than the conduct of business with Ford is expressly prohibited."


                  -----Original Message-----
                  From: Draper, Alan (A.E.)
                  Sent: Thursday, March 20, 2014 12:35
                  To: Turner. Amanda (A.)
                  Subject: FW: DPS6 Getrag Status Update




                  Regards,
                  Alan Draper
                  Director Global Powertrain Installations Purchasing adraper@ford.com
                  Mail-Drop; GB15-1C-A01-A External Dial:+ 44 1268 405191 Internal Dial;
                  8738-5191
                  Mobile: + 49(0)162 216 6011 internal :8719-6011 One Ford


                  -08:00 (UTC) Dublin, Edinburgh, Lisbon,
                  London.
                  Where: Stephen's Office Dunton


                  Barb.
                  Do you want to join in this meeting? Update on theGetrag DPS6 discussions-
                  Please let me know and we will organise. Many thanks,

                  Alan Draper

                  -----Original Appointment-----
                  From: Spencer, Stephanie (S.) On Behalf Of Draper, Alan (A.E.)
                  Sent: Mittwoch, 19. Marz 2014 14:39
                  To: Draper. Alan (A.E.); Odell, Stephen (S.T.): Puetz, Werner (W.); Jordan,
                  Burt (B.R.)
                  Subject: DPS6 Getrag Status Update
                  When: Freitag, 21. Marz 2014 07:30-08:00 (UTC) Dublin, Edinburgh, Lisbon,
                  London.
                  Where: Stephen's Office - Dunton




Produced Subject to a Confidential Protective Order                                                     VGS21355125
